COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTIONS
 Cause number:               01-19-00393-CV
 Style:                      JAC Hospitality, LLC, John Ly, Catherine Ly and Jason Ly v. Vintage
                             Dunhill, LLC
 Date motions filed*:        June 20, 2019, and July 12, 2019
 Type of motions:            Appellee’s Motion to Dismiss Appeal for Lack of Jurisdiction;
                             Appellants’ Motion for Extension of Time to File Notice of Appeal
 Party filing motions:       Appellee Vintage Dunhill, LLC; Appellants JAC Hospitality, LLC,
                             John Ly, Catherine Ly and Jason Ly
 Document to be filed:       N/A

 If motion to extend time:
        Original due dates:                   5/5/19 (NOA deadline)
        Number of extensions granted:           0 Current Due Dates: 5/20/19 (15-day grace period
                                              for extension)
          Dates Requested:                    5/20/19 (NOA filing date)

Ordered that motions are:
      ☒ Granted
      ☒ Denied
      ☐ Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _ Appellants’ motion for an extension of time to file their notice of appeal, is____
         granted because their notice of appeal was filed on May 20, 2019, within the 15-day
         grace period ending on May 20, 2019, and their motion provides a reasonable
         explanation for the 15-day delay. See TEX. R. APP. P. 10.5(b), 26.1(b), 26.3; Verburgt
         v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); Hone v. Hanafin, 104 S.W.3d 884, 886-
         87 (Tex. 2003). Appellee’s motion to dismiss appeal for lack of jurisdiction is denied.

Judge’s signature: ___/s/ Evelyn V. Keyes__________
                    Acting individually       Acting for the Court
Date: _July 23, 2019___________________________